DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennecot et al. (2016/0282453).
Claim 1
Pennecot et al. (2016/0282453) discloses calculating a position and a direction of an attachment zone of a movement system on which an optical device (Fig. 7A, Ref. 704) is attached, such that an alignment axis of the attachment zone coincides with an expected emission axis of the optical beam (Para. 0120), the calculation being carried out based on data relating to a direction of emission of the beam emitted by the optoelectronic system (Para. 0119); positioning the attachment zone, with respect to the optoelectronic system, in the calculated position (Para. 0121); and measuring one or more parameters of the optical beam by the optical device (Fig. 7A, Ref. 704)(Para. 0155).  

    PNG
    media_image1.png
    472
    603
    media_image1.png
    Greyscale

Claim 2
 	Pennecot et al. (2016/0282453) discloses determining, by a processing unit, based on at least one of the following measured parameter or parameters: a spatial positioning of a vector representative of the optical beam, spectral characteristics of the optical beam, temporal characteristics of the optical beam, a polarization rate of the optical beam, a gaussian propagation property of the optical beam, characteristics associated with the phase of the optical beam, a wave front of the optical beam, an efficiency of the optoelectronic system, and an optical power of the optical beam (Para. 0046; optical power).  
Claim 6
 	Pennecot et al. (2016/0282453) discloses the optoelectronic system emits several optical beams, the method being applied successively to each of said optical beams (Para. 0044).  
Claim 9
 	Pennecot et al. (2016/0282453) discloses the optoelectronic system is a LIDAR (See Abstract), the movement system is a movement system with automatic control, such as, among others, a robotic arm (Para. 0053; See Fig. 7A) or hexapod or any inclined platform; and the 
Claim 10
Pennecot et al. (2016/0282453) discloses a support (Fig. 7A, Ref. 702) suitable for receiving the LIDAR (Fig. 7A, Ref. 704) and arranged to modify a positioning of the LIDAR (Fig. 7A, Ref. 704)(Para. 0113); the measurement device including a movement system (Fig. 7A, Ref. 760; Robot) with automatic control comprising an attachment zone suitable for being moved along several axes (Para. 0113); an optical device attached to said attachment zone of the movement system (Para. 0113; transmitting block or receiving block); the movement system (Robot) is arranged to position the attachment zone (Transmitting block or receiving block) with respect to the LIDAR (Fig. 7A, Ref. 704) and to orient an alignment axis of the attachment zone so that the alignment axis coincides with an expected emission axis of the optical beam (Para. 0113); and the optical device is arranged to measure one or more parameters of the optical beam (Para. 0155).  
Claim 11
 	Pennecot et al. (2016/0282453) a processing unit (Fig. 1, Ref. 180) configured and/or programmed to calculate an expected emission axis of the optical beam, based on data relating to a direction of emission of a beam emitted by the LIDAR (Para. 0155).  
Claim 12
 	Pennecot et al. (2016/0282453) discloses the processing unit (Fig. 1, Ref. 180) is configured and/or programmed to calculate a position and a direction of the attachment zone for which the alignment axis of the attachment zone is aligned with the expected emission axis of the optical beam (See Flow diagram Fig. 9).  
Claim 13
  	Pennecot et al. (2016/0282453) discloses the movement system with automatic control is a robotic arm (Fig. 7A, Ref. 760; Robot) or hexapod or any inclined platform and the attachment zone suitable for being moved is a surface of the movement system, said surface being arranged to be rotated about the alignment axis of the attachment zone (See Fig. 7A)(Para. 0113).  
Claim 14
Pennecot et al. (2016/0282453) discloses the support (Fig. 7A, Ref. 702) is mainly comprised in one plane and is arranged to adjust, among others, the angle formed between a horizontal plane and the plane in which the support is comprised (It is inherent that the support can be adjusted, since the claim language fails to disclose any structure for changing the angle).  
Claim 15
 	Pennecot et al. (2016/0282453) discloses the optical device (Para. 0113; transmitting block or receiving block) is arranged to measure, at least one of: a spatial positioning of a vector representative of the optical beam, one or more spectral characteristic(s) of the optical beam, one or more temporal characteristic(s) of the optical beam, a polarization rate of the optical beam, a gaussian propagation property of the optical beam, one or more characteristic(s) associated with the phase of the optical beam, a wave front of the optical beam, an efficiency of the optoelectronic system, and an optical power of the optical beam (Para. 0046; optical power).  

Allowable Subject Matter
Claims 3-5, 7-8, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 3 the prior art fails to disclose or make obvious acquiring a first position of the optical beam on the optical sensor of the optical device, the optical device being a camera; 3at least one step of rotation of the attachment zone with respect to the alignment axis of the attachment zone, an optical axis of the camera describing a precession movement about the expected emission axis; concomitantly with or subsequent to the at least one step of rotation, acquiring at least one second position of the optical beam on the optical sensor; and based on the positions of the optical beam on the optical sensor, determining an angular deviation between the expected emission axis of the optical beam and a real emission axis of the optical beam, and in combination with the other recited limitations of claims 1. Claims 4-5, 8 are allowed by the virtue of dependency on the allowed claim 1, 3.
 	Regarding claim 16 the prior art fails to disclose or make obvious the optical device is a camera; an optical axis of the camera describes a precession movement about the alignment axis; the camera is arranged to measure a spatial positioning of a vector representative of the optical beam, be rotated about the alignment axis of the attachment zone; and the processing unit is configured and/or programmed to determine an angular deviation between an expected emission axis of the optical beam and a real emission axis of said optical beam based on at least two positions of the beam emitted by the LIDAR on an optical sensor of the camera, said at least two positions of said optical beam comprising 7at least one position acquired subsequently and/or concomitantly and/or after the camera has been rotated, and in combination with the other recited limitations of claims 16. Claims 17-20 are allowed by the virtue of dependency on the allowed claims 10, 16.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        December 17, 2021